DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-23 have been considered but are moot. Upon further search new ground of rejection is made.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodyear et al. Pub. No. US 2018/0038980) (hereinafter Goodyear) in view of Kimball et al. (Patent No. US 4,594,691) (hereinafter Kimball).
Goodyear teaches a mechanical wave source (see paragraphs [0017] and [0030]), a set of mechanical wave sensors placed in a borehole drilled into a formation, wherein the set of mechanical wave sensors (i.e. acoustic receivers) provide subsurface wave measurements based on formation waves generated by the mechanical wave source (see paragraphs [0017] and [0018]); a processor; and a machine-readable medium having program code executable by the processor to cause the apparatus to, acquire the subsurface wave measurements (see paragraph [0031]), select a first set of tool wave measurements based on the subsurface wave measurements, generate a set of filtered subsurface wave measurements by filtering the subsurface wave measurements based on the first set of tool wave measurements, determine a selected qualified compression wave peak based on a semblance value in the time-domain semblance map, determine a compression wave slowness based on the selected qualified compression wave peak (see paragraph [0030], “only a subset of the local peaks exceeding the threshold  for peak detection is used from the outset, e.g. based on their associated slowness” and “The locations of the candidate compressional peaks are then compared with those of the predicted compressional peak, and the candidate peak closest to the predicted peak is selected as the compressional peak for the cycle, provided that is consistent with the predicted dipole shear-wave peak, within specified tolerance limits (action 512)”); and perform a drilling operation based, at least in part, on the compression wave slowness (see paragraph [0030], lines 1-10).
While Goodyear teaches generating a time-domain semblance map, wherein the time-domain semblance map comprises an initial set of compression wave peaks (see paragraph [0030], lines 10-18 and paragraph [0030]), Goodyear fails to explicitly teach generate a time-domain semblance map based on the set of filtered subsurface wave measurements (emphasis underlined).
 However, Kimball teaches that “sonic logs are analyzed to find whether they include an arrival of sonic energy at time T and slowness D for all (T,D) combinations which have been found to be reasonable in practicing the invention. The measure of interest which is derived from these (T,D) combinations in accordance with the invention is called a coherence measure and is designated R.sup.2 (T,D). It corresponds to a measure sometimes called "semblance" in seismic work. It has been discovered that for each given depth level z in the borehole, the surface made up of the found measures of coherence for (T,D) combinations tends to have peaks corresponding to the different components of the sonic signal arriving at the tool receivers, e.g., the compressional, shear and Stoneley components. It has also been discovered that the arrival time and slowness associated with these peaks have unexpectedly significant relationship to the subsurface formation and that, accordingly, new logs associated with parameters of those peaks can be produced which give significant clues to the subsurface formation” (see col. 2, line 2 through col. 3, line 11). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Kimball’s teaching into Goodyear’s invention because new semblance map associated with parameters of those peaks can be produced/generated which give significant clues to the subsurface formation.  Therefore accurate formation data would be obtained. 

4.	Claims 4-6, 13 and 14, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goodyear in view of Kimball and further in view of Mandal (Pub. No. US 2014/0005946).
	
As per claims 4, 13 and 18, The combination of Goodyear in view of Kimball teaches the system as stated above. 
Goodyear further teaches a program code to cause the apparatus to: compare each of a set of peaks corresponding to the set of filtered subsurface wave measurements to the semblance threshold, wherein the program code to generate the initial set of compression wave peaks comprises program code to select peaks from the set of peaks that satisfy the semblance threshold (see paragraph [0030]).
While, Goodyear does teach about semblance processing and particularly about adjustable parameters used in peak identification including semblance thresholds that can be optimized based on test data sets to improve performance (paragraphs [0016] and [0030]).
Goodyear fails to explicitly teach program code to cause the apparatus to: determine a formation type corresponding to the formation; determine a semblance threshold based on the formation type; and determine a taper based on the formation type, wherein filtering the subsurface wave measurements comprises applying the taper on the subsurface wave measurements.
However, Mandel discloses a method and apparatus for semblance processing that includes to: determine a formation type corresponding to the formation (hard, medium, soft, formation for establishing initial filter band) (see paragraph [0028]); determine a semblance threshold based on the formation type (see paragraph [0028]); and determine a taper based on the formation type, wherein filtering the subsurface wave measurements comprises applying the taper on the subsurface wave measurements (hard, medium, soft, formation for establishing initial filter band) (see paragraph [0028]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate Mandal’s teaching into the combination of Goodyear and Kimball’s teaching because it would determine a formation type corresponding to the formation; therefore, improvement to yield predictable results that further optimizes semblance processing to improve performance.

As per claims 5 and 14, Goodyear further teaches that the program code to determine the selected qualified compression wave peak further comprises program code to: generate a slowness-time density log based on the initial set of compression wave peaks [Fig. 5; 504]; select a set of qualified compression wave peaks based on a threshold range on the slowness- time density log (see paragraphs [0023] and [0030]);generate a compression wave slowness prediction curve based on the set of qualified compression wave peaks (see paragraphs [0016] and [0030]); select a second set of qualified compression wave peaks based on a second threshold range that is determined based on the compression wave slowness prediction curve (see paragraph [0034]); and determine the selected qualified compression wave peak based on at least one of the second set of qualified compression wave peaks that satisfies one or more travel times thresholds (see paragraph [0034] “if the candidate peak closest to the predicted peak is consistent with the history-based prediction within specified tolerance limits (i.e., the candidate peak has a velocity within a specified range around the velocity of the peak predicted by the history)).

As per claim 6, Goodyear further teaches that the program code to determine the selected qualified compression wave peak further comprises program code to: identify a start time of a compression mode and an end time of the compression mode at a neighboring depth (see paragraphs [0030] and [0034], “The prediction may be based on compressional peaks detected in neighboring (e.g., preceding) cycles and/or on a shear-wave slowness peak detected, for the cycle”, “a prediction of the current compressional peak possible (which is generally the case if, e.g., at least three compressional peaks are available within a given time window preceding and up to the given time or cycle)”, “The detected compressional peaks during multiple cycles may be aggregated into an acoustic log to track the compressional wave velocity as a function of depth in the borehole”); determine the selected qualified compression wave peak based on a range determined by the start time of the compression mode and the end time of the compression mode (see paragraph [0030]). 

As per claim 19, The combination of Goodyear and Kimball teaches the system as stated above.
Goodyear fails to explicitly teach determining a tool wave template based on at least one of a formation type or a fluid property, generating a reconstructed tool wave measurement based on a comparison of the first set of tool wave measurements and the tool wave template and generating the set of filtered subsurface wave measurements based on the reconstructed tool wave measurement.
Mandal discloses determining a tool wave template based on at least one of a formation type or a fluid property (default filter band, particularly selecting one in accordance with a soft formation) (see paragraph [0028]); generating a reconstructed tool wave measurement based on a comparison of the first set of tool wave measurements and the tool wave template (applying the adaptive filter band estimator (see paragraph [0028])); and generating the set of filtered subsurface wave measurements based on the reconstructed tool wave (see paragraphs [0028]-[0030]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate Mandal’ teaching into the combination of Goodyear and Kimball’s teaching because it would improves accurately estimating and analyzing formation slowness (see Mandel paragraph [0026]).

5.	Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Goodyear in view of Kimball and further in view of Valero et al. (Pub. No. US 2012/0147702) (hereinafter Valero).

As per claims 2 and 11, the combination of Goodyear and Kimball fails to teach that  wherein the program code further comprises program code to: apply a filter on the first set of tool wave measurements, stack the first set of tool wave measurements to a reference depth; and generate a set of local-predicted tool wave measurements.
Valero teaches applying a filter to remove a particular signal of interest related to the tool wave from the acoustic waveform measurements (see paragraph [0004]), “stacked map at each receiver position is averaged by the number of receivers in the subarray to obtain coherent signal of a casing component. In performing casing component subtraction, wavelet maps containing only casing arrival are subtracted from array of wavelet maps of raw waveforms. As a result, wavelet maps keeping residual components other than casing component are obtained. The filtered waveforms may then be reconstructed from these maps using the reconstruction formula based on the inverse wavelet transform” (see paragraph [0062]), “This stacking can be done using a full-array or a subarray (e.g., a subset) of the receivers. Furthermore, coherences may be calculated from the coherent signals, the number of receivers and total signal energy of every receiver used. The wave component of interest can be identified in the three-dimensional coherence data using peak finding, pattern recognition method and/or by human intervention” (see paragraph [0034]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate Valero’s teaching into the combination of Goodyear and Kimball’s teaching because it would improve estimation and analysis of formation slowness in particular by accounting for and removing wave components that do not represent a slowness (e.g. casing components) (see Valero paragraph [0032]).

6.	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Goodyear in view of Kimball and further in view of Valero and Mandal.
As per claims 3 and 12, the combination of Goodyear, Kimball and Valero teaches the system as stated above except that the program code to: determine a tool wave template either from a fluid-tank or a very soft formation zone; generate a reconstructed tool wave measurement based on a comparison of the set of local-predicted tool wave measurements and the tool wave template; and generate the set of filtered subsurface wave measurements based on the reconstructed tool wave measurement.
Mandal discloses determine a tool wave template either from a fluid-tank or a very soft formation zone (the default filter band, particularly selecting one in accordance with a soft formation) (see paragraph [0028]); generate a reconstructed tool wave measurement based on a comparison of the set of local-predicted tool wave measurements and the tool wave template (applying the adaptive filter band estimator (see paragraph [0028])); and generate the set of filtered subsurface wave measurements based on the reconstructed tool wave measurement (see paragraphs [0028]-[0030]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate Mandal’ teaching into the combination of Goodyear Kimball and Valero’s teaching because it would improves accurately estimating and analyzing formation slowness (see Mandel paragraph [0026]).

7. 	Claims 7-9, 15-16, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Goodyear in view of Kimball and further in view of Chang et al. (WO 2018/084847) (hereinafter Chang).

As per claims 7, 15 and 21, the combination of Goodyear and Kimball teaches the system as stated above except that the program code to: generate a shear searching range having a lower bound based on the compression wave slowness; determine an initial set of shear wave peaks based on peaks in the shear searching range; and determine a shear wave slowness ( or travel time) based on the initial set of shear wave peaks.
Chang teaches methods and apparatus for real-time slowness determination based on acoustic waveform logging that includes generate a shear searching range having a lower bound based on the compression wave slowness (see page 9, lines 18-26 and Fig. 3); determine an initial set of shear wave peaks based on peaks in the shear searching range (semblance map) and determine a shear wave slowness based on the initial set of shear wave peaks (DTRS slowness pickings by tracking peaks) (see page 10, lines 6-10 and Fig. 3).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate Chang’s teaching into the combination of   Goodyear and Kimball’s teaching because it would improve the formation analysis. Therefore, accurate results would be obtained.

As per claims 8, 16 and 22, the combination of Goodyear and Kimball teaches the system as stated above.  Goodyear further teaches that the program code to:
generate a slowness-time density log based on the initial set of shear wave peaks (see paragraph [0030]); select a set of qualified shear wave peaks based on a threshold range on the slowness-time density log (see paragraphs [0016], [0028] and [0030]);
generate a shear wave slowness prediction curve based on the set of qualified shear wave peaks (see paragraph [0030]);
select a second set of qualified shear wave peaks based on a second threshold range that is determined based on the shear wave slowness prediction curve (see paragraph [0034]);
determine a selected qualified shear wave peak based on the second set of qualified shear wave peaks (see paragraph [0034]; and
determine the shear wave slowness based on the selected qualified shear wave peak (see paragraphs [0034] and [0041]). “
Examiner notes that it is understood from the teachings of Goodyear that the technique used for determining qualified peaks for compressional waves (see [Fig. 5]) can be applied to also determine qualified peaks for shear waves (see paragraphs [0025] and [0028]); therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to apply these techniques of Goodyear to further identify and select qualified peaks in determining shear slowness in order to better understand the formation slowness specifically in the relationship between compression waves and shear waves (see Goodyear paragraphs [0016] and [0028]).

As per claims 9 and 23, the combination of Goodyear and Kimball teaches the system as stated above except that the program code to determine an upper bound for the shear searching range based on a travel time corresponding to a mud compression wave slowness.
Chang teaches methods and apparatus for real-time slowness determination based on acoustic waveform logging that determines an upper bound for the shear searching range based on a travel time corresponding to a mud compression wave slowness (see page 9, lines 18-26 and Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate Chang’s teaching into the combination of   Goodyear and Kimball’s teaching because it would improve the formation analysis. Therefore, accurate results would be obtained.

    Contact information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        


.